 

Case 20-10343-LSS Doc 5438 Filed 06/29/21 Pagelof3

FILED

2021 JUN 29 AM 10: 10

caer hy OUR}
AMKRUPTCY COUR?
Wee Paiot OF DEL AHAPE

i AP deck dD to ge Lhrevch sirth
| Chia Atkin a BSR, L dda uihete Lot of
Ing AtoughdLo dollar gurele Ime.

[oo abt temetd cali bday

we

 

 

BSA fen kelting Lhus fapypn, bo

 

 

2 Ia, menzho of Choma for Mep- by dma) Ocusnoaaiius

 
 

Case 20-10343-LSS Doc 5438 Filed 06/29/21 Page2of3

But dour Hiner, bawear thet eiinlhins A
LF We S0Wians CoP ¢

Aadt hoppenel Mo yor!

 

 

 

 

 

 

 

 
e
:

23 JUN 2021 PM1i °L

 

Case 20-10343-LSS Doc 5438 Filed 06/29/21 Page 3of3

 

 

 
